STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re GANN/GANN-FONES, Minors.                                      August 11, 2015

                                                                    No. 325414
                                                                    Ingham Circuit Court
                                                                    Family Division
                                                                    LC No. 13-001178-NA
                                                                    LC No. 13-001576-NA
                                                                    LC No. 13-001577-NA


Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        Respondent-mother appeals by right the trial court’s order terminating her parental rights
to her four-year-old son and one-year-old twins under MCL 712A.19b(3)(c)(i), (g), and (j). On
appeal, respondent argues that, because the children were to remain under the trial court’s
jurisdiction until the twins’ father was released from jail and given an opportunity to complete
services, its decision to terminate her parental rights was premature. We conclude that the trial
court did not clearly err when it found that the Department of Health and Human Services
established by clear and convincing evidence grounds for termination and that termination was in
the children’s best interests. Accordingly, we affirm.

        On appeal, respondent argues that the trial court clearly erred when it found that the
Department had established grounds for termination and that termination was in the children’s
best interests. Specifically, she maintains that the trial court should have given her more time to
rectify the conditions that led to the children’s removal. We review for clear error both the trial
court’s finding that the petitioner has established a ground for termination by clear and
convincing evidence and its finding concerning the child’s best interests. In re Olive/Metts, 297
Mich. App. 35, 40; 823 NW2d 144 (2012). A finding is clearly erroneous if we are left with a
definite and firm conviction that a mistake has been made. In re Miller, 433 Mich. 331, 337; 445
NW2d 161 (1989). In reviewing the trial court’s findings, we defer to the special ability of the
trial court to judge the credibility of witnesses. Id. This Court reviews de novo whether the trial
court properly interpreted and applied the relevant statutory provisions.                    In re
Gonzales/Martinez, ___ Mich App ___, slip op at 2; ___ NW2d ___ (2015).




                                                -1-
        The trial court found that the Department established three grounds for termination by
clear and convincing evidence. It found that “the conditions that led to the adjudication”
continued to exist and that “there is no reasonable likelihood that the conditions will be rectified
within a reasonable time considering” the children’s ages. MCL 712A.19b(3)(c)(i). It similarly
found that respondent, “without regard to intent,” failed to provide “proper care or custody” and
that there “is no reasonable expectation” that she would be able to provide proper care and
custody within a reasonable time considering the children’s age. MCL 712A.19b(3)(g). Finally,
it found that there was a “reasonable likelihood” that the children would be harmed if returned to
respondent’s care. See MCL 712A.19b(3)(j). Respondent’s argument that, under the totality of
the circumstances, the trial court should have given her more time to rectify the conditions and
demonstrate that she can provide proper care and custody does not apply to the trial court’s
finding under MCL 712A.19b(3)(j), and that ground alone would be sufficient to warrant
termination. See In re Olive/Metts, 297 Mich. App. at 41.

         Even considering her claim that the trial court’s decision was premature, we cannot
conclude that the trial court clearly erred. The children’s young ages increased the need for
stability and permanency. And respondent repeatedly demonstrated that she was unwilling or
unable to benefit from the services provided to her. See In re LE, 278 Mich. App. 1, 28; 747
NW2d 883 (2008) (noting that what constitutes a reasonable time may be longer for older
children, but concluding that the trial court did not err by refusing to give the respondent more
time given her failure to benefit from services over nearly 19 months).

        The children were removed in June and September of 2013, but the termination petition
was not filed until October 2014. Respondent’s termination hearing was then scheduled for
December of that year. Thus, respondent had over a year to benefit from services. Even given
this time, respondent made little to no progress in addressing the issues that led to adjudication.
Her housing situation was erratic; she stayed in different apartments with different friends and in
July 2014, was categorized as “homeless” in a bench warrant. Further, she failed to address her
significant substance abuse issues. Throughout the proceedings she would miss drug screens
and, when she did provide a screen, she consistently tested positive for marijuana. She failed to
complete counseling and repeatedly told therapists she saw no need for sobriety. There were
significant barriers remaining regarding suitable housing and substance abuse and, considering
the tender age of the children, the trial court did not err in finding that respondent would not
address her issues within a reasonable time. Id.

        The trial court was under no compulsion to allow respondent additional time simply
because the children would remain under the jurisdiction of the court pending resolution of the
father’s termination case. There is nothing in the text of the statute linking the reasonable
likelihood that one parent will benefit from services to the likelihood that the other spouse will
benefit. Indeed, one parent’s parental rights may be terminated even where the other parent has
not been adjudicated unfit. See In re Sanders, 495 Mich. 394, 422; 852 NW2d 524 (2014).

        Once the trial court found that the Department had established a ground for termination,
it had to terminate respondent’s parental rights if it also found that termination was in the
children’s best interests. MCL 712A.19b(5). Several factors may be considered in determining
the best interests of the child, including the child’s bond to the parent, the parent’s parenting
ability, the advantages of a foster home over the parent’s home, and the child’s need for

                                                -2-
permanency, stability, and finality. In re Olive/Metts, 297 Mich. App. at 41-42. Here, the
children were placed with relatives, which usually weighs against termination. Id. at 43.

        Respondent missed significant parenting time and the parent-child bond was weaker as a
result. She did not possess the requisite parenting skills, continued to abuse marijuana, and
failed to gain control of her emotions, as evidenced by the recent assault on her mother, who was
the children’s caregiver. Finally, the court noted that the children were with relatives, but found
that respondent’s recent assault justified proceeding with termination. The record established
that the relative placement in this case did not weigh against termination. Id. The Department’s
case pertaining to the father of the twins has no impact because ultimately the purpose of these
proceedings is the protection of the children. In re Sanders, 495 Mich. at 404. The trial court did
not err in finding that termination of her parental rights was in the best interests of the children.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Michael J. Kelly
                                                              /s/ Douglas B. Shapiro




                                                -3-